—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered June 15, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to disprove the defendant’s claim that he was acting as an agent of the undercover agent in the narcotics transaction (see, People v Alvarez, 235 AD2d 484; People v Leybovich, 201 AD2d 670; People v Overton, 168 AD2d 575). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.